156 U.S. 183 (1895)
In re ROBERTSON, Petitioner.
No number.
Supreme Court of United States.
Submitted January 21, 1895.
Decided January 22, 1895.
ORIGINAL.
*184 Mr. L.W. Anderson for petitioner.
MR. CHIEF JUSTICE FULLER, after stating the case, delivered the opinion of the court.
Applications to this court for a writ of error to a state court are not entertained unless at the request of one of the members of the court concurred in by his associates. In this case there seems to have been some misunderstanding on the part of counsel as to the practice, in view of which, and considering that this is a capital case and that the day appointed for the *185 execution of the sentence is very near, we have examined the application, and are of opinion that the question of the sufficiency of the indictment is not a Federal question, and that no Federal question appears upon the record to have been presented to the Supreme Court of Appeals of Virginia, and therefore, upon the authority of Leeper v. Texas, 139 U.S. 462, and Duncan v. Missouri, 152 U.S. 377,
The writ of error is not allowed.